OPINION. Kern, Judge: The sole question presented herein is whether petitioner may deduct from gross income the amount of attorneys’ fees paid by him in the taxable year in connection with litigation arising out of a dispute with regard to Federal gift taxes under the facts detailed in our findings. Petitioner contends that they are deductible under the provisions of section 23 (a) (2) of the Internal Revenue Code.1 Respondent contends that they are not deductible pursuant to his construction of the statute in Regulations 111, section 29.23 (a)-15 (5), as amended by T. D. 5513.2  It has been held that when expenses have been incurred by reason of contesting income taxes, and these taxes were a proximate result of the holding of property for the production of income, then such expenses are deductible under section 23 (a) (2). Bingham, v. Commissioner, 325 U. S. 365; Howard E. Cammack, 5 T. C. 467. It has also been held that expenses incurred in litigation involving Federal income tax liability are deductible without regard to whether the income out of which the dispute has arisen is derived from property. Herbert Marshall, 5 T. C. 1032. But it has never been held that expenses incurred in litigation involving the Federal gift tax* liability of a taxpayer are deductible from gross income by reason of section 23 (a) (2). In our opinion such expenses can not be deducted. They are not expenses directly connected with or proximately resulting from the production or collection of income, as it might be said concerning expenses incident to disputes involving income tax liability. Cf. Herbert Marshall, supra. It is also impossible to conclude that the giving away of property for the purpose of reducing income is embraced by the phrase “The management, conservation, or maintenance of property held for the production of income,” and, therefore, expenses incident to such a gift are not those to which this part of section 23 (a) (2) applies. We have already held this as to expenses incurred incident to a gift of income-producing property, but before the gift was actually made. Nancy Reynolds Bagley, 8 T. C. 130. A fortiori, when the expenses incident to a gift are incurred at or after the time the property given passes from the donor, it can not be said that the expenses have “a proximate connection with the management, conservation, or maintenance of such property.” Nancy Reynolds Bagley, supra, p. 135. However, the contention is made that any liability of petitioner on account of gift taxes would result in a lien upon his income-producing property, that the payment of attorneys’ fees in the gift tax litigation was necessary in order to protect the taxpayer’s property from such, a lien, and that the satisfaction of the liability asserted on account of gift taxes and the payment of expenses incurred in defending him against the assertion of that liability resulted in petitioner’s being forced to sell a part of his income-producing property. Therefore, petitioner reasons, payment of these expenses was directly connected with the management and conservation of income-producing property. This argument, to paraphrase our language in John W. Willmott, 2 T. C. 321, would result in a conclusion that the expenses of defending any type of litigation, even actions for slander or for alienation of affections, would be deductible by any taxpayer who owned property held for the production of income. We reiterate our conclusion reached in that case that section 23 (a) (2) does not go, and was not intended to go, so far. As we said in Don A. Davis, 4 T. C. 329, 334, section 23 (a) (2) “was intended to give a deduction for ordinary and necessary expenses to one not engaged in carrying on a business, limited, however, to the extent set forth in this subsection and under circumstances where such expenditures would be allowable to one engaged in carrying on a trade or business.” And in Harold K. Hochschild, 7 T. C. 81, 87 (reversed on another ground, 161 Fed. (2d) 817), we said: “The test accordingly seems to us to be whether prior to the amendment [sec. 121, Revenue Act of 1942] such a deduction as that now in controversy would have been permitted to a taxpayer admittedly engaged in carrying on a trade or business.” Stated another way, section 23 (a) (2) treats the activities of producing or collecting income, and of managing, conserving, or maintaining property held for the production of income as a business for the purpose of permitting the deduction of the ordinary and necessary expenses incident to these activities in the same manner and to the same extent as trade or business expenses. A taxpayer actually engaged in business and owning property devoted to that business may not deduct as ordinary and necessary business expenses attorneys’ fees incurred in gift tax litigation merely because his business property may become subject to a lien on account of the asserted gift tax liability. These expenses are personal and are not ordinary and necessary in the conduct of his business. By the same token the expenses involved in the instant case were personal and were not ordinary and necessary expenses incident to petitioner’s activities (or “business”) of producing or collecting income, or managing, conserving, or maintaining property held for the production of income. It should be noted that if petitioner’s argument on this point had validity, then it would logically follow that the gift taxes themselves would be deductible, since it is the payment of these taxes that protects petitioner’s income-producing property from the lien which would encumber that property if they were not paid. In fact, it would be difficult, as we have already pointed out, to think of any claims made against a taxpayer owning property, or expenses incident to claims, the payment of which would not be deductible under such an argument. A construction of the statute reaching that result is unwarranted and is precluded by prior opinions of this Court. We conclude that respondent’s regulations upon this question, which have been quoted in the footnote, sufra, correctly state the law, and that-the attorneys’ fees here involved are not deductible by petitioner under section 23 (a) (2) of the Internal Revenue Code. Reviewed by the Court. Decision will ~be entered under Rule SO. Johnson-, /., concurs only in the result.   SEC. 23. deductions FROM GROSS INCOME. In computing net income there shall be allowed as deductions: ******* (a) Expenses.— **••••• (2) Non-tradb or non-business expenses. — In the case of an individual, all the ordinary and necessary expenses paid or incurred during the taxable year for the production or collection of income, or for the management, conservation, or maintenance of property held for the production of income.    * * * * Expenses paid or Incurred by an individual in the determination of liability for taxes upon his income are deductible. If property is held by an individual for the production of income, amounts expended in determining a property tax imposed with respect to such property during the period when so held are deductible. Expenses paid or incurred by an individual in determining or contesting any liability asserted against him do not become deductible, however, by reason of the fact that property held by him for the production of income may be required to be used or sold for the purpose of satisfying such liability. Thus, expenses paid or incurred by an individual in the determination of gift tax liability, except to the extent that such expenses are allocable to interest on a refund of gift taxes, are not deductible, even though property held by him for the production of income must be sold to satisfy an assessment for such tax liability or even though, in the event of a claim for refund, the amount received will be held by him for the production of income. [[Image here]]